 Case 1:18-cv-01572-MN Document 71 Filed 09/06/19 Page 1 of 2 PageID #: 2311




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

AQUA CONNECT, INC. and STRATEGIC
TECHNOLOGY PARTNERS, LLC,

                          Plaintiffs,             C.A. No. 18-01572-MN
               v.

TEAMVIEWER US, LLC,

                          Defendant.


           DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

       Pursuant to Federal Rule of Civil Procedure 12(c), Defendant TeamViewer US, LLC

(“TeamViewer”), by and through its undersigned counsel, respectfully moves this Court for entry

of judgment on the pleadings in TeamViewer’s favor, holding that the asserted claims are invalid

under 35 U.S.C. § 101 as directed to patent-ineligible subject matter.

       The grounds for this motion are set forth in TeamViewer’s Opening Brief filed herewith.

 Dated: September 6, 2019                             DLA PIPER LLP (US)


 Of Counsel:                                          /s/ Denise S. Kraft
                                                      Denise S. Kraft (DE Bar No. 2778)
 William L. Bartow (admitted Pro Hac Vice)            Brian A. Biggs (DE Bar No. 5591)
 Darius C. Gambino (admitted Pro Hac Vice)            Erin E. Larson (DE Bar No. 6616)
 DLA Piper LLP (US)                                   1201 North Market Street, Suite 2100
 1650 Market Street, Suite 4900                       Wilmington, DE 19801
 Philadelphia, PA 19103                               Tel: (302) 468-5700
 Tel: (215) 665-3300                                  denise.kraft@dlapiper.com
 william.bartow@dlapiper.com                          brian.biggs@dlapiper.com
 darius.gambino@dlapiper.com                          erin.larson@dlapiper.com

                                                      Attorneys for Defendant
                                                      TeamViewer US, LLC
Case 1:18-cv-01572-MN Document 71 Filed 09/06/19 Page 2 of 2 PageID #: 2312




Carrie L. Williamson (admitted Pro Hac Vice)
DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, California 94303-2214
Tel: (650) 833-2044
carrie.williamson@dlapiper.com




                                               2
